ON APPLICATION FOR ADMISSION TO THE BAR
PER CURIAM.
LThe Committee on Bar Admissions (“Committee”) opposed the application of petitioner, Jonathan C. Pedersen, to sit for the Louisiana Bar Examination based on character and fitness concerns relating to three alcohol-related criminal charges. We subsequently granted petitioner permission to sit for the bar exam, with the provision that upon his successful completion of the exam, he apply to the court for the appointment of a commissioner to take character and fitness evidence. In re: Pedersen, 08-1566 (La.7/14/08), 986 So.2d 66.
Petitioner thereafter successfully passed the essay portion of the bar exam, and upon his application, we remanded this matter to the Committee on Bar Admissions Panel on Character and Fitness to conduct an investigation and appointed a commissioner to take character and fitness evidence. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be conditionally admitted to the practice of law, subject to a five-year period of probation and the execution of a new contract with the Lawyers Assistance Program. Neither petitioner nor the Committee objected to that recommendation.
Considering the commissioner’s recommendation and the entire record of this proceeding, we conclude petitioner is eligible to be admitted to the practice of law in Louisiana on a conditional basis for a period of five years, subject to the requirement that he execute a new contract with the Lawyers Assistance Program and comply with |2all of the terms and conditions thereof. The probationary period may be extended upon recommendation of the Executive Director of the Lawyers Assistance Program. Should petitioner fail to make a good faith effort to satisfy these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.
JOHNSON and VICTORY, JJ., would deny admission.